           Case 3:18-cv-02153-UN4 Document 1 Filed 11/07/18 Page 1 of 9




                     UNITED STATES DISTRICT COURT
                                FOR THE
                    MIDDLE DISTRICT OF PENNSYLVANIA

DONALD DUNNE and LORI        : CASE NO.
ESHENAUR, as Trustees of the :
SHEET METAL WORKERS          :
LOCAL 44 RETIREMENT          : Electronically Filed
INCOME PLAN, SHEET METAL :
WORKERS LOCAL 44 ANNUITY :
FUND, SHEET METAL WORKERS :
LOCAL 44 WELFARE FUND and :
SHEET METAL INDUSTRY         :
EDUCATION FUND,              :
             Plaintiffs      :
      v.                     :
ENVIRONMENTAL                :
CONSTRUCTION SERVICES, INC. :
Building M-1 Navy Yard       :
4623 South Broad Street      :
Philadelphia, PA 19112-1202  :
             Defendant       :

                                   COMPLAINT

      1.      This Court has jurisdiction over the subject matter of this action under

29 U.S.C. §§1132 and 1145, 29 U.S.C. §185(a), and/or 28 U.S.C. §1331. The

claims asserted herein are all made under federal statutes or federal common law,

but the supplemental jurisdiction of the Court under 28 U.S.C. §1367(a) also ex-

tends to any claims that are found to lie under state law.

      2.      Venue lies in this District under 29 U.S.C. §1132(e)(2), 29 U.S.C.

§185(a) and/or 28 U.S.C. §1391(b).
           Case 3:18-cv-02153-UN4 Document 1 Filed 11/07/18 Page 2 of 9




      3.      Plaintiffs Donald Dunne and Lori Eshenaur are Trustees of the Sheet

Metal Workers Local 44 Retirement Income Plan (the “Pension Fund”) Sheet Met-

al Workers Local 44 Annuity Fund (the “Annuity Fund”), Sheet Metal Workers

Local 44 Welfare Fund (the “Welfare Fund”) and Sheet Metal Industry Education

Fund (the “Education Fund”), employee benefit plans within the meaning of Sec-

tion 3(2) of ERISA. (The Pension Fund, Annuity Fund, Welfare Fund and Educa-

tion Fund are hereinafter collectively referred to as “the Funds.”)

      4.      Said Funds are each “multi-employer plans” within the meaning of

Section 3(37) of ERISA, 29 U.S.C. §1002(37). Said Funds have been established

and are maintained pursuant to a collective bargaining agreement between an em-

ployee organization and more than one employer, and pursuant to a collective bar-

gaining agreement (hereinafter “Agreement”) between Local Union No. 44 of the

Sheet Metal Workers’ International Association and the Sheet Metal Contractors

Association of Northeastern Pennsylvania, Inc., whose members employ members

of said Union and other signatory employers, and are required to be maintained

and administered in accordance with the provisions of the Labor Management Re-

lations Act of 1947, 29 U.S.C. §141, et. seq.

      5.      The Funds are administered in Wilkes-Barre, Pennsylvania, and have

their principal place of business at 248 Parrish Street, Wilkes-Barre, Pennsylvania


                                          2
           Case 3:18-cv-02153-UN4 Document 1 Filed 11/07/18 Page 3 of 9




18702-4667. Venue is conferred on this Court pursuant to Section 502(e)(2) of

ERISA, 29 U.S.C. §1132(e)(2).

      6.      Plaintiffs Donald Dunne and Lori Eshenaur (collectively “the Trust-

ees” or “Plaintiffs”), are Trustees of the Funds, and are fiduciaries within the

meaning of Section 3(21) of ERISA.

      7.      Defendant company, Environmental Construction Services, Inc., is an

“Employer” within the meaning of Section 3(5) of ERISA, 29 U.S.C. §1002(5).

The Defendant does business with the Funds that is sufficient to create personal ju-

risdiction over the Defendant in this District, and a substantial part of the events or

omissions giving rise to the claims herein occurred from transactions with the

Funds’ office in this District.

      8.      Local Union No. 44, International Association of Sheet Metal, Air,

Rail and Transportation Workers (the “Union”), is an “employee organization”

within the meaning of Section 3(4) of ERISA, 29 U.S.C. §1002(4).

      9.      At all times relevant to this action, the Defendant adopted and agreed

to be bound by the terms and conditions of the Agreement, as evidenced by its

signing a Recognition/Joinder.




                                          3
           Case 3:18-cv-02153-UN4 Document 1 Filed 11/07/18 Page 4 of 9




      10.     The Agreement incorporates by reference the Funds’ Amended and

Restated Agreements and Declarations of Trust (hereinafter the “Trust Agree-

ments”).

      11.     Under the Agreement, Trust Agreements, plan documents of the

Funds and/or other documents, the Company agreed:

              a.    To make full and timely payment on a monthly basis, on or be-

      fore the 20th day of each month, to the Funds as required by the Trust

      Agreements and plan documents;

              b.    To file monthly remittance reports with the Funds detailing all

      employees or work for which contributions were required under the Agree-

      ment;

              c.    To pay interest at the rate of One and One-half (1.5%) Percent

      of the delinquent amount due the Funds per month;

              d.    To pay liquidated damages in the amount of Five (5%) Percent

      of the delinquent amount due the Funds; and

              e.    To pay all costs of litigation, including attorneys’ fees, expend-

      ed by the Funds to collect any amounts due as a consequence of the Compa-

      ny’s failure to comply with its contractual and statutory obligations de-

      scribed in Subparagraphs (a) and (b), above;


                                          4
         Case 3:18-cv-02153-UN4 Document 1 Filed 11/07/18 Page 5 of 9




             f.     To produce, upon request by the Funds, all books and records

      deemed pertinent and necessary by the Trustees to conduct an audit of the

      Company’s records concerning its obligations to the Funds and to determine

      the correctness of the Company’s contributions to the Funds; and

             g.     To pay all costs of the audit of the Company’s records concern-

      ing its obligations to the Funds and to determine the correctness of the Com-

      pany’s contributions to the Funds.

                  COUNT I – CONTRIBUTIONS UNDER ERISA

         Donald Dunne and Lori Eshenaur, as Trustees of the Sheet Metal
         Workers Local 44 Retirement Income Plan, Sheet Metal Workers
       Local 44 Annuity Fund, Sheet Metal Workers Local 44 Welfare Fund,
           and Sheet Metal Industry Education Fund v. Environmental
                           Construction Services, Inc.

      12.    The allegations of Paragraphs 1 through 11 above are incorporated by

reference as if fully restated.

      13.    The Funds’ auditor, Calibre CPA Group, PLLC (“Calibre”), audited

the books and records of the Company covering the period of November, 2013

through September, 2017.

      14.    Based on the books and records provided by the Company to Calibre,

Calibre determined that the Company has failed to pay all amounts due under the

Agreement, Trust Agreements and plan documents for the period of November,


                                           5
        Case 3:18-cv-02153-UN4 Document 1 Filed 11/07/18 Page 6 of 9




2013 through September, 2017, in at least the sum of $21,753.10, in violation of 29

U.S.C. §1145.

      15.     Pursuant to the provisions of the Agreement, Trust Agreements and

plan documents, liquidated damages and interest in the amount of $13,385.10 are

due from the Company on account of the delinquent contributions relating to the

audit for the period of November, 2013 through September, 2017.

      16.     The Funds are adversely affected and damaged by the Company’s vio-

lation of 29 U.S.C. §1145.

      WHEREFORE, Plaintiffs demand judgment against the Company as fol-

      lows:

              a.    For contributions due to the Funds for the months of November,

      2013 through September, 2017 in at least the sum of $21,753.10;

              b.    For liquidated damages and interest due in the amount of

      $13,385.10 on account of the untimely payment of contributions for the

      months of November, 2013 through September, 2017, plus any additional in-

      terest due since the filing of this suit;

              c.    For costs incurred in this action or the collection or enforce-

      ment of any judgment as provided under the Trust Agreements, plan docu-




                                            6
         Case 3:18-cv-02153-UN4 Document 1 Filed 11/07/18 Page 7 of 9




      ments of the Funds and 29 U.S.C. §1132(g)(2), including filing fees in the

      amount of $400.00, and service fees in the amount of $137.50; and

             d.     For reasonable attorneys’ fees incurred in this action; and

             e.     For such other legal or equitable relief as the Court deems ap-

      propriate.

            COUNT II – CONTRIBUTIONS UNDER COLLECTIVE
                      BARGAINING AGREEMENTS

         Donald Dunne and Lori Eshenaur, as Trustees of the Sheet Metal
         Workers Local 44 Retirement Income Plan, Sheet Metal Workers
       Local 44 Annuity Fund, Sheet Metal Workers Local 44 Welfare Fund,
           and Sheet Metal Industry Education Fund v. Environmental
                           Construction Services, Inc.

      17.    The allegations of Paragraphs 1 through 16 above are incorporated by

reference as if fully restated.

      18.    The Funds’ auditor, Calibre CPA Group, PLLC, audited the books

and records of the Company covering the period of November, 2013 through Sep-

tember, 2017.

      19.    The Company has not paid the Funds as required by the Agreement

and other documents incorporated by the Agreement, such as the Trust Agreements

or plan documents of the Funds.

      20.    Based on the books and records provided by the Company to Calibre,

Calibre determined that the Company has failed to pay all amounts due under the

                                          7
        Case 3:18-cv-02153-UN4 Document 1 Filed 11/07/18 Page 8 of 9




Agreement, Trust Agreements and plan documents for the period of November,

2013 through September, 2017, in at least the sum of $21,753.10.

      21.     Pursuant to the provisions of the Agreement, Trust Agreements and

plan documents, liquidated damages and interest in the amount of $13,385.10 are

due from the Company on account of the delinquent contributions relating to the

audit for the period of November, 2013 through September, 2017.

      22.     Plaintiffs have been damaged by the Company as a proximate result

of the Company’s breach of the Agreement and/or its incorporated documents.

      WHEREFORE, Plaintiffs demand judgment against the Company as fol-

      lows:

              a.    For contributions due to Plaintiffs, for the benefit of the Funds,

      for the months of November, 2013 through September, 2017 in at least the

      sum of $21,753.10;

              b.    For liquidated damages and interest due in the amount of

      $13,385.10 on account of the untimely payment of contributions for the

      months of November, 2013 through September, 2017, plus any additional in-

      terest due since the filing of this suit;

              c.    For costs incurred in this action or the collection or enforce-

      ment of any judgment as provided under the Agreement and Trust Agree-


                                            8
         Case 3:18-cv-02153-UN4 Document 1 Filed 11/07/18 Page 9 of 9




     ments, including filing fees in the amount of $400.00, and service fees in the

     amount of $137.50;

            d.    For reasonable attorneys’ fees incurred in this action; and

            e.    For such other legal or equitable relief as the Court deems ap-

     propriate.

                                     Respectfully submitted,
                                     CHARLES W. JOHNSTON, P.C.
                                     101 Erford Road, Suite 302
                                     Post Office Box 98
                                     Camp Hill, Pennsylvania 17001-0098
                                     Telephone: (717) 975-5500
                                     Facsimile: (717) 975-5511

                                     /s/ CHARLES W. JOHNSTON
                                     Pa. I.D. No. 15621
                                     e-mail: cjohnston@jadlegal.com

                                     Attorneys for Plaintiffs
Dated:      November 7, 2018




                                        9
